OPINION — AG — ** COMPENSATION — SALARY ** (1) A MEMBER OF THE BOARD OF COSMETOLOGY WOULD BE ENTITLED TO COMPENSATION AT THE RATE OF $10.00 PER DAY FOR EACH DAY ACTUALLY SPENT IN THE PERFORMANCE OF THE DUTIES OF HER OFFICE DURING THAT PORTION OF THE FISCAL YEAR (1956-1957) ENDING MAY 28, 1957, PROVIDED, THAT SHE WOULD NOT BE ENTITLED TO ANY COMPENSATION FOR ANY DAYS DURING SAID PERIOD IN EXCESS OF 25 (2) A MEMBER OF BOARD OF COSMETOLOGY WOULD BE ENTITLED TO COMPENSATION AT RATE OF $15.00 PER DAY FOR EACH DAY ACTUALLY SPENT IN PERFORMANCE OF THE DUTIES OF OFFICE DURING THAT PORTION OF THE FISCAL YEAR 1956-57 ON AND AFTER MAY 29, 1957 (PART OF YEAR, PORTION OF YEAR, SPLIT YEAR, SALARY) CITE: 59 Ohio St. 199.2 [59-199.2], 59 Ohio St. 199.4 [59-199.4] (RICHARD M. HUFF)